To vacate an order granting an- appeal from a justice.
Granted February 18, 1897, with costs against defendant.
Held, that “under subdivision 3 of Sec. 10 of Act 460, Loeal Acts of 1895, providing for appeals from Justice Courts, parties making application for an appeal must give notice to the opposite party by serving upon him, his attorney or agent, the petition and •grounds of the motion and the affidavit upon which the same is based; such opposite party shall have an opportunity to' be heard before the Circuit Court before such appeal is allowed.
“The length of time to be contained in the notice is governed by the Circuit Court rules pertaining to special motions.”